Citation Nr: 1013246	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-33 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to 
April 1954.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The Board granted a motion to advance this case on the 
Board's docket due to advanced age and financial hardship in 
March 2009.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2009).  

When this case most recently was before the Board in March 
2009, it was remanded for further development.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

In the March 2009 the Board directed the originating agency 
to afford the Veteran a VA examination.  The examiner was to 
be instructed to provide an opinion with respect to the 
Veteran's missing top front tooth as to whether there was a 
50 percent or better probability that it was etiologically 
related to the injury he sustained to the upper part of his 
mouth in service in June 1953.  

The Veteran was afforded a VA examination in June 2009, and 
the examiner stated that he could not resolve the 
aforementioned question without resort to mere speculation.  
The examiner did not adequately explain why the requested 
opinion could not be provided, nor does it appear that the 
examiner followed the Board's directive to assume that the 
Veteran's statements concerning his in-service injury, 
symptomatology, and post-service treatment are credible.  
Therefore, the Board has concluded that the June 2009 VA 
examination report is not in compliance with the Board's 
remand directive.

The U.S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure 
to comply with the terms of a remand necessitates another 
remand for corrective action.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The claims folder should be 
returned to the June 2009 VA examiner.  
The examiner should be requested to 
provide an addendum expressing his 
opinion with respect to the Veteran's 
missing top front tooth as to whether 
there is a 50 percent or better 
probability that it is etiologically 
related to the injury he sustained to 
the upper part of his mouth in June 
1953.  

In making this determination, the 
examiner should assume that the 
Veteran's statements concerning his in-
service injury, symptomatology, and 
post-service treatment are credible.  
The examiner should also state whether 
the missing tooth is replaceable.  The 
rationale for each opinion expressed 
must be provided.  

If the June 2009 examiner is no longer 
available or is unable to provide the 
required opinion, the claims folder 
should be reviewed by another dentist 
who should provide the required opinion 
with supporting rationale.  Another 
examination of the Veteran should only 
be performed if deemed necessary by the 
person providing the opinion.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's 
docket.   It must also be handled in an expeditious manner 
by the originating agency.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

